Citation Nr: 0737389	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-12 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a chronic right eye 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to May 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that, in pertinent part, denied service 
connection for sleep apnea, a chronic right eye disorder, and 
bilateral hearing loss.

In September 2005, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  In October 2005, 
the Board granted the veteran's motion to advance his appeal 
on the Board's docket.  Also in October 2005, the Board 
remanded these matters to the RO for the veteran's claims to 
the RO for additional action.  

Following completion of the requested action, the RO granted 
service connection for bilateral hearing loss, as reflected 
in an August 2007 rating action.  As that is a full grant of 
the benefits sought on appeal regarding that claim, that 
matter is no longer in appellate status.  In addition, the RO 
continued its denial of the veteran's claims for service 
connection for sleep apnea and a chronic right eye disorder 
(as reflected in the August 2007 supplemental SOC (SSOC)), 
and returned these matters to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims folder contains evidence that the AMC 
received from the veteran in October 2006 and in January 2007 
concerning the two remaining issues on appeal.  The August 
2007 supplemental statement of the case (SSOC) does not 
mention this evidence, and it is filed in the veteran's 
claims folder above the August 2007 SSOC.  It appears that 
this evidence was not considered by the AMC.  The agency of 
original jurisdiction (AOJ) - in this case, the AMC - will 
furnish the appellant and representative a SSOC if it 
receives additional pertinent evidence after a SOC or SSOC 
has been issued and before the appeal is certified to the 
Board and the appellant record is transferred to the Board.  
Moreover, the AOJ will issue a SSOC pursuant to remand from 
the Board unless the only purpose of the remand is to 
assemble records previously considered and discussed in a SOC 
or SSOC or the Board specifies in the remand that a SSOC is 
not required.  See 38 C.F.R. § 19.31 (b) and (c).  Neither of 
the conditions listed in 38 C.F.R. § 19.31(c) is met in this 
instance, and there is nothing in the record to suggest that 
this evidence was associated with the veteran's claims folder 
after the appeal was again transferred to the Board in 
October 2007.    

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case 
that considers and discusses the evidence 
received by the AMC from the veteran in 
October 2006 and in January 2007, and give 
the veteran and his representative an 
appropriate period of time within which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



